Citation Nr: 0323804	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  97-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
September 1991, with service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for bilateral hearing loss and for 
gastrointestinal disorder as due to an undiagnosed illness.  

In a January 1997 rating decision, service connection for 
keratoses was granted.  In July 1999 and February 2001 
decisions, the Board remanded this case to the RO.  

In a September 2003 rating decision, service connection for 
bilateral hearing loss was granted.  


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf in 1991.

2.  The veteran has been diagnosed as having irritable bowel 
syndrome within the requisite presumptive period.  


CONCLUSION OF LAW

Irritable bowel syndrome is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The veteran was 
previously notified by the Board of VCAA.  Nevertheless, 
since his claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial to the 
veteran.  

In this case, the veteran served in the Persian Gulf for 
approximately 7 months in 1991.  In November 1995, the 
veteran was afforded a VA examination.  Irritable bowel 
syndrome was diagnosed.  Thus, there is competent evidence of 
irritable bowel syndrome.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Effective March 
1, 2002, Section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumptive 
period to September 30, 2011.  

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  

The claim before the Board involves a chronic multisymptom 
illness, specifically, irritable bowel syndrome.  The law has 
been amended to provide presumptive service connection for 
irritable bowel syndrome for those who served in the Gulf.  
38 U.S.C.A. § 1117(g) (West 2002).  The amended law is more 
favorable to the veteran.  

The competent evidence of record in this case shows that the 
veteran was diagnosed as having irritable bowel syndrome 
within the applicable presumptive period.  Consequently, 
under the provisions of the new law, the grant of service 
connection for irritable bowel syndrome is warranted.  The 
Board does note that the grant may be subject to effective 
date law and regulations governing liberalizing law or VA 
issue.  38 U.S.C.A. § 5110 (West 2002).


ORDER

Service connection for irritable bowel syndrome is granted.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

